DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Response to Amendment
2.	Amendment received on 12/29/2021 has been entered. Claims 1-6 and 10 have been canceled, claims 7, 12 and 13 have been amended and new claims 20-24 have been added.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



5.	Claim(s) 7, 9, 12-14, 17-18 and 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US 2018/0082637) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

1-6. (canceled)
	As to claim 7, Zhang teaches a display panel, comprising a base substrate ([0086] organic light emitting display panel… including any one of the pixel structures) and a plurality of pixel compensation circuits (fig. 2a), wherein: 
each of the plurality of pixel compensation circuits comprises:
 a light emitting component (light emitting device 1_1, fig. 1a);
 a drive circuit configured to generate a drive current input to a first electrode of the light emitting component ([0043] the light emitting device implements light emission under the action of the saturation current of the driving transistor); and
 a light emission control circuit (potential conversion circuit 3, fig. 2a) configured to provide a first power signal to a second electrode of the light emitting component in response to a first light emission control signal ([0045] a gate electrode M11 of the first switching transistor M1 is connected with the first potential conversion end E1, a source electrode M12 is connected with the first power supply end VDD, and a drain electrode M13 is connected with the second output end 3g of the potential conversion circuit 3, fig. 2a), and to provide a second power signal to the second electrode of the light emitting component in response to a second light emission control signal, wherein the first power signal and the second power signal have opposite levels ([0048] a gate electrode M31 of the third switching transistor M3 is connected with the second potential conversion end E2, a source electrode M32 is connected with the second power supply end VSS, and a drain electrode M33 is connected with the second output end 3g of the potential conversion circuit 3); 
the base substrate comprises:
 a display area and a non-display area surrounding the display area ([0091] the display apparatus can be a display, a mobile phone, a television, a notebook computer. Note that it is well known in the art that mobile phone or a notebook computer have a display area and a non-display area); and
 drive circuits and light emitting components in the pixel compensation circuits are in the display area of the base substrate (as seen in fig. 5);
wherein the display area comprises a plurality of sub-display areas ([0086], fig. 5), and all the light emitting components in each sub-display area are coupled to the same light emission control circuit, and the sub-display areas one-to-one correspond to the light emission control circuits, and the light emission control circuits are in the corresponding sub-display areas respectively on the base substrate ([0092] the pixel structure includes N light emitting devices, pixel compensation circuits connected with the light emitting devices in one-to-one correspondence, one potential conversion circuit and one voltage input control circuit; and a plurality of pixel compensation circuits are all connected with the same potential conversion circuit and the same voltage input control circuit, fig. 5).  

8. (Cancelled)  

As to claim 9, Zhang teaches the display panel further comprising at least one of a driving chip, a flexible printed circuit, and a printed circuit board ([0089] circuit chip); and light emission control circuits are in at least one of the driving chip, the flexible printed circuit and the printed circuit board ([0089] potential conversion circuit … in each pixel structure may be prepared on an array substrate, and also may be prepared in a peripheral circuit chip).  

10. (Cancelled) 2  


As to claim 12, Zhang teaches the display panel, wherein each of the sub-display areas extends in a first direction, the sub-display areas are arranged in a second direction, and the first direction crosses the second direction ([0086] an organic light emitting display panel, as illustrated in FIG. 5, including M columns of regions 01 (with reference to 01_1 to 01_M) arranged in a matrix, and further including any one of the pixel structures provided by the embodiments of the present disclosure, which corresponds to each row of regions 01).  

As to claim 13, Zhang teaches the display panel, wherein the sub-display areas are distributed in a matrix arrangement ([0086] an organic light emitting display panel, as illustrated in FIG. 5, including M columns of regions 01 (with reference to 01_1 to 01_M) arranged in a matrix).  

As to claim 14, Zhang teaches the display panel, wherein all the pixel compensation circuits share one light emission control circuit ([0092] a plurality of pixel compensation circuits are all connected with the same potential conversion circuit, fig. 5).  

As to claim 17, Zhang teaches a display device, comprising the display panel according to claim 7 (see a display device with respect to claim 7). 

a driving method of the display panel, wherein in one frame time, the method comprises: in a non-light emitting period, providing, by at least part of light emission control circuits, first power signals to second electrodes of light emitting components in response to first light emission control signals ([0064] the first switching transistor M1 which is turned on writes the voltage Vdd of the first power supply end VDD into the second end of the light emitting device 1_1, and thus, the light emitting device 1_1 does not emit light, fig. 4a. Note that fig. 2a discloses a first light emission control signals E1 and a second light emission control signal E2); and in a light emitting period, providing, by at least part of the light emission control circuits, second power signals to the second electrodes of the light emitting components in response to second light emission control signals, and generating, by the drive circuits, drive currents input to first electrodes of the light emitting components to drive the light emitting components to emit light ([0071] the third switching transistor M3, the fourth switching transistor M4 and the sixth switching transistor M6 are all turned on; … The third switching transistor M3 which is turned on writes the voltage 0 of the second power supply end V2 into the second end of the light emitting device 1_1 … the sixth switching transistor M6 which is turned on writes the voltage Vdd of the first power supply end VDD into the source electrode of the driving transistor M0; and the driving transistor M0 works in a saturation state, and thus, … that the working current I flowing through the driving transistor M0 and used for driving the light emitting device 1_1 to emit light. Note that fig. 2a discloses a first light emission control signals E1 and a second light emission control signal E2).  

As to claim 20, Zhang teaches the display panel, wherein the drive circuit and the light emitting component are in the display area of the display panel (as seen in fig. 5).

As to claim 21, Zhang teaches the display panel, wherein the light emission control circuit comprises a first transistor (M1, fig. 2a) and a second transistor (M3, fig. 2a); a gate of the first transistor is configured to receive the first light emission control signal (E1, fig. 2a), a first electrode of the first transistor is configured to receive the first power signal (VDD, fig. 2a), and a second electrode of the first transistor is coupled to the second electrode of the light emitting component (3g, fig. 2a, [0045]); and a gate of the second transistor is configured to receive the second light emission control signal (E2, fig. 2a), a first electrode of the second transistor is configured to receive the second power signal (VSS, fig. 2a), and a second electrode of the second transistor is coupled to the second electrode of the light emitting component (3g, fig. 2a, [0048]).  

As to claim 22, Zhang teaches the display panel, wherein the first light emission control signal and the second light emission control signal are same signal (only E1 is connected to the gate of M1 and M3 as shown in fig. 2b instead of E1 and E2 of fig. 2a), and transistor types of the first transistor and the second transistor are different (M1 is NMOS and M3 is PMOS as seen in fig. 2b).  
 


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2018/0082637) in view of Wang (US 2019/0156759).
As to claim 15, Zhang fails to teach the display panel as claimed.
However, Wang teaches the display panel, further comprising a plurality of gate lines (plurality of first scan lines 310, fig. 2), a gate drive circuit (gate driver 200, fig. 2), and multiplexer circuits one-to-one corresponding to the gate lines (multiplexers 120, fig. 2); each of the gate lines is coupled to a signal output terminal of the gate drive circuit through the corresponding multiplexer circuit (multiplexers 120, fig. 2); and the multiplexer circuit is configured to connect a fixed voltage signal terminal to the corresponding gate line in response to a conduction control signal having a first level ([0057] outputs the constant low voltage), and connect the signal output terminal to the corresponding gate line in response to a conduction control signal having a second level ([0056] first output end outputs a high voltage and then a low voltage).  


As to claim 16, Zhang in view of Wang teaches the display panel, wherein the conduction control signals received by the multiplexer circuits are the same signal (Wang: Mux_ctrl, fig. 2).  

8.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2018/0082637) in view of Kim et al (US 2017/0162119).
	As to claim 23, Zhang does not teach the display panel as claimed.
	However, Kim teaches the display panel, wherein the first light emission control signal (SWH, fig. 6) is different from the second light emission control signal (SWL, fig. 6), and transistor types of the first transistor and the second transistor are the same (fig. 6 illustrates both transistors are NMOS).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, wherein the first light emission control signal is different from the second light emission control signal, and transistor types of the first transistor and the second transistor are the same, as suggested by Kim. The motivation to do the same is well known in order to simplify manufacturing and cost reduction.

Allowable Subject Matter
s 19 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AMEN W BOGALE/Examiner, Art Unit 2628       

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628